                                                  THE HONORABLE BRIAN D. LYNCH
 1                                                CHAPTER 13
                                                  HEARING DATE: March 11, 2020
 2
                                                  HEARING TIME: 1:30 P.M.
 3                                                LOCATION: Tacoma, Washington

 4

 5

 6

 7

 8

 9

10                   IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                       WESTERN DISTRICT OF WASHINGTON AT TACOMA
11

12    In re:                                      Case No.: 19-43928-BDL
13    GLADYS NANJEKE KALIMUKWA                    OBJECTION TO CONFIRMATION WITH
      and                                         STRICT COMPLIANCE
14
      MULENGA SABBATH MAKUNGU
15    (DISMD 1/22/20),

16                                     Debtors.

17
               COMES NOW, Michael G. Malaier, Chapter 13 Standing Trustee, and objects to
18
     confirmation as follows:
19
                                            BACKGROUND
20
               Debtors filed this Chapter 13 case on December 10, 2019. The applicable commitment
21
     period is thirty six months. The case is currently in the third month and the Meeting of Creditors
22
     has been completed. The bar date for filing non-governmental claims was February 18, 2020.
23
     Filed unsecured claims total $1,927.68, and filed priority claims total $44,852.40. The plan as
24

25   filed proposes 100% repayment to general unsecured filed and allowed claims.
                                                                                    Michael G. Malaier
                                                                            Chapter 13 Standing Trustee
     OBJECTION TO CONFIRMATION                                                   2122 Commerce Street
                                                  -1                               Tacoma, WA 98402
                                                                                        (253) 572-6600
 1
                                              OBJECTION
 2

 3      ☒ Plan is not feasible: Debtors do not have the ability to make the plan payments. Before a
          plan can be confirmed, the debtor must demonstrate that s/he has the ability “to make all
 4        payments under the plan and to comply with the plan.” 11 U.S.C. § 1325(a)(6). The
          Debtors are currently $1,952.43 delinquent in plan payments. See attached declaration.
 5        As the Debtors cannot afford the current payment, it is unlikely that s/he will be able to
          afford the increased plan payment.
 6
        ☐ Plan is not proposed in good faith or is forbidden by law:
 7
        ☐ Plan fails to commit all excess disposable income for the applicable commitment period
 8
          as required by 11 U.S.C. § 1325(b)(1)(B):
 9
        ☐ Plan does not meet the best interests of creditors test as required by 11 U.S.C. §
10        1325(a)(4):

11      ☐ Schedules or other documentation insufficient:

12      ☒ Other: Trustee requests that the debtor provide a timeline in the plan for the proposed
          mortgage modification and alternative treatment if the modification is not resolved by a
13        date certain.
14
            WHEREFORE, Trustee requests that the objection to confirmation be sustained and
15
     Debtors be ordered to file a motion to confirm a plan resolving the issues raised herein within
16
     14 days of entry of the Order Sustaining Trustee’s Objection to Confirmation; and to set the
17
     hearing on the next available motion calendar after the 14 days expires. If the Motion to
18
     Confirm resolving the Trustee’s issues is not filed and set for hearing as outlined above, the
19
     Trustee requests he be allowed to enter an order dismissing the case, ex parte, without notice.
20

21
            DATED this 3rd day of March, 2020.
22
                                                      /s/ Matthew J.P. Johnson
23                                                    Matthew J.P. Johnson, WSBA# 40476 for
                                                      Michael G. Malaier, Chapter 13 Trustee
24

25
                                                                                    Michael G. Malaier
                                                                            Chapter 13 Standing Trustee
     OBJECTION TO CONFIRMATION                                                   2122 Commerce Street
                                                 -2                                Tacoma, WA 98402
                                                                                        (253) 572-6600
